Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Specie II, claims 9-15 in the reply filed on 6/24/22 is acknowledged.  Claims 1-8, 16-20 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to a non-elected invention. 

Oath/Declaration
	Oath/Declaration filed on 10/27/20 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiunn-Yih et al. (U.S. Patent No. 9,068,279) in view of FUKUCHI (U.S. Patent Publication No. 2018/0331005).
Referring to figure 1, Jiunn-Yih et al. teaches a device, comprising: 
a ceramic substrate (10) having: 
a first surface (1) ; 
a second surface (2) adjacent to the first surface; 
a third surface (3) adjacent to the second surface, the third surface having a first roughness; 
a fourth surface (4) adjacent to the third surface, the fourth surface having a second roughness rougher than the first roughness; and 
a fifth surface (5) adjacent to the fourth surface, the fifth surface having a third roughness rougher than the second roughness, wherein the second surface, the third surface, the fourth surface, and the fifth surface comprise at least a portion of an edge of the device (see figure 1).

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    774
    1062
    media_image1.png
    Greyscale

However, the reference does not clearly teach the specific roughness, angles and the length of the surfaces. 
In re claims 9,11-13, the specific roughness, angles and the length of the surfaces is obvious because it is a matter of determining optimum process condition by routine experimentation with a limited number of species. ln re Jones, 162 USPQ 224 (CCPA 1955)(the selection of optimum ranges within prior art general conditions is obvious) and In re Boesch, 205 USPQ 215 (CCPA 1980)(discovery of optimum value of result effective variable in a known process is obvious).  In such a situation, applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to prior art range.  See M.P.E.P 2144.05 III.
Therefore, it would have been obvious to a person of ordinary skill in the requisite art at before the effective filing date of the claimed invention would choose the optimum range of roughness, angles and the length of the surfaces of the substrate in Jiunn-Yih et al. because choosing an optimum range to form a substrate is known in the semiconductor art to form a desired semiconductor device.
Regarding to claim 10, the ceramic substrate further comprises: a sixth surface (6) adjacent to the fifth surface; a seventh surface (7) adjacent to the sixth surface; an eighth surface (8) adjacent to the seventh surface; and 
a ninth surface (9) adjacent to the eighth surface, the ninth surface opposite the first surface, wherein the sixth surface, the seventh surface, and the eighth surface comprise at least a portion of the edge of the device (see figure 1).
Regarding to claim 14, the second surface and the third surface do not contain metal (SiC, see col. 3, lines 38-40).
However, the reference does not clearly teach a bond finger on the first surface; a die on the first surface; and a wire electrically coupling the die to the bond finger.
FUKUCHI teaches a bond finger (PE1B) on the first surface; a die (CHP1) on the first surface; and a wire (W) electrically coupling the die to the bond finger (PE1B, see figure 22). 
Therefore, it would have been obvious to a person of ordinary skill in the requisite art at before the effective filing date of the claimed invention would form a bond finger on the first surface; a die on the first surface; and a wire electrically coupling the die to the bond finger in Jiunn-Yih et al. as taught by FUKUCHI because it is known in the art to provide chip signal.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893